In an action, inter alia, to declare the zoning classification of the subject property unconstitutional, plaintiffs appeal from a judgment of the Supreme Court, Westchester County, dated January 30, 1976, which, after a nonjury trial, (1) declared that the present zoning of plaintiffs’ property is valid and constitutional and (2) dismissed the complaint. Judgment modified, on the law, by deleting from the second decretal paragraph thereof the words "in all respects” and substituting therefor the word "otherwise”. As so modified, judgment affirmed, with one bill of costs to respondents jointly (see Lanza v Wagner, 11 NY2d 317, 324). Appellants failed to overcome the presumption of the constitutionality of zoning ordinances (see Wiggins v Town of Somers, 4 NY2d 215, 218; Rodgers v Village of Tarrytown, 302 NY 115). The 22-year history of residential zoning herein, the immediately adjoining residential properties to the west and south, as well as the *910presence of a park directly to the east and the personal inspection by the Justice presiding at the trial, sufficiently support the trial court’s conclusion that there was here no violation of the city’s comprehensive plan. The detailed analysis, at the trial, of the cost of site development, giving due consideration to the rocky terrain and the evidence as to sales of similar property opposite the Cross County Shopping Center in Yonkers, justify the determination that the residential zoning did not constitute economic confiscation. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.